PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dogan, Fatih
Application No. 16/677,779
Filed: 8 Nov 2019
For: CYCLIC REGENERATION OF NANOSTRUCTURED COMPOSITES FOR CATALYTIC APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed February 3, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed ADS.

The petition is DISMISSED.

A petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Applicant previously filed a petition under 37 CFR 1.78(c) on July 31, 2020.  However, the petition was dismissed in a decision mailed on January 26, 2021.  The petition was dismissed because the ADS did not underline all of the priority information (application number, continuity type, and filing date) for the provisional application. 

With the instant renewed petition, Applicant has submitted a properly marked-up ADS.  However, the petition must still be dismissed.  Because the issue fee has been paid, a petition to withdraw from issue and an RCE are required in order to enter the ADS.  Accordingly, on renewed petition, Applicant must submit an RCE and a petition to withdraw from issue.  
Alternatively, Applicant may file a renewed petition after the patent issues, together with a request for a Certificate of Correction and the Certificate of Correction fee.


 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Office of Data Management for processing into a patent.

/DOUGLAS I WOOD/Attorney Advisor, OPET